Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a)  reflection body that reflects in claim 1;
b)  light reception device that receives the reflected light in claims 1 and 13-14;
c)  urging mechanism in claim 3 and 7-8;
d)  first urging unit in claim 7 and 9;
e)  second urging unit in claim 7 and 10; 
f)  first urging members (member or urging) in claim 9; and
g)  second urging member (member for urging) in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuo (JP 2010-185694)(see attached translation) in view of George et al (US 5,355,083)
With regard to claim 1, Tetsuo teaches in accordance with figure 1 of a gas analysis device (para 23, line 1) comprising:
a light source (5) that emits a laser beam to a target gas (para 23, lines 4-5); a reflection body (2) that reflects the laser beam (para 23, lines 1-3); 
a light reception device (7) that receives the reflected laser beam (para 23, lines 7-11); and
a container (casing 10) that contains the light source and the light reception device (last two lines of para 23). 

George et al teach in accordance with figure 2 of an alignment mechanism (67 and 68) that comprises an insertion member (68) inserted from outside of the container (66) to inside of the container (66) and that moves, along a plane intersecting with an irradiation direction of the laser beam (54), at least one of the light source (52) and the light reception device (60) (col 6, lines 33-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the alignment mechanism as taught by George et al into Tetsuo’s gas analyzing device to align the light source and light reception device with the mirror to optimize the operating point of the light source and light reception device to produce a more accurate and precise measurement.
With regard to claim 14, George et al teach in accordance with figure 1 of wherein the light source (52) and the light reception device (60) move together (col 6, lines 33-40).
Claims 1-2, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuo (JP 2010-185694)(see attached translation) in view of Xiong et al (CN 104122416A)(refer to translation provided by applicant).
With regard to claim 1, Tetsuo teaches in accordance with figure 1 of a gas analysis device (para 23, line 1) comprising:

a light reception device (7) that receives the reflected laser beam (para 23, lines 7-11); and
a container (casing 10) that contains the light source and the light reception device (last two lines of para 23). 
Tetsuo lacks the teaching of an alignment mechanism that comprises an insertion member inserted from outside of the container to inside of the container and that moves, along a plane intersecting with an irradiation direction of the laser beam, at least one of the light source and the light reception device.
Xiong et al teach in accordance with figure 1 and 2 of an alignment mechanism (6 & 7) that comprises an insertion member (7) inserted from outside of the container (10) to inside of the container (10) and that moves, along a plane intersecting with an irradiation direction of the laser beam, at least one of the light source (5) and the light reception device (8) (para 38, lines 1-3; para 39, lines 10-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the alignment mechanism as taught by Xiong et al into Tetsuo’s gas analyzing device to align the light source and light reception device with the mirror to produce a more accurate and precise measurement.
With regard to claim 2, Xiong et al teach in accordance with figure 1 and 2 wherein the alignment mechanism (6 and 7) further comprises a floating base (6) that is disposed inside the container (10) and is movable along the plane, and the floating base 
With regard to claim 13, Xiong et al teach in accordance with figure 1 of wherein the light source (5) and the light reception device (8) move independently of each other (para 39, lines 10-19)(in figure 1, insertion member (7) moves the light source (5) and another insertion member moves the light reception device (8)).
With regard to claim 20, Tetsuo teach of the gas being gas flowing through the flue from the boiler for thermal power generation which inherently teach of the container being explosion proof (para 63; lines 1-6).   
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tetsuo (JP 2010-185694)(see attached translation) in view of Xiong et al (CN 104122416A)(refer to translation provided by applicant) as applied to claim 1 above, and further in view of Harner (US 6,118,520).
With regard to claim 15, Xiong et al teach of the light source and the light reception device moving independently of each other (para 39, lines 10-19).
With regard to claim 15, Tetsuo in view of Xiong et al lack the teaching of wherein the light source comprises a first light source and a second light source, the light reception device comprises a first light reception device that receives a laser beam from the first light source and a second light reception device that receives a laser beam from the second light source.
Harner teach in accordance with figure 1 of wherein the light source comprises a first light source (28) and a second light source (30), the light reception device comprises a first light reception device (36) that receives a laser beam from the first light 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a second light source and a second light reception device as taught by Harner into Tetsuo’s gas analysis device to measure different properties of the gas as specifically taught by Harner (col 1, lines 4-6).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuo (JP 2010-185694)(see attached translation) in view of Xiong et al (CN 104122416A)(refer to translation provided by applicant) as applied to claim 1 above, and further in view of Anthon (US 3,770,355).
With regard to claims 16-17, Tetsuo in view of Xiong et al lacks the teaching wherein the alignment mechanism further comprises a fixing screw member that fixes the insertion member in a non-rotatable manner with respect to the container and wherein the fixing screw member fixes the insertion member in the non-rotatable manner by pressing a portion of the insertion member.
Anthon teach in accordance with figure 4 of a fixing screw member (199) that fixes the insertion member (shaft 196) in a non-rotatable manner with respect to the container and wherein the fixing screw member fixes the insertion member (shaft 196) in the non-rotatable manner by pressing a portion of the insertion member (shaft 196) (col 7, lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a screw member to fix the insertion .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tetsuo (JP 2010-185694)(see attached translation) in view of Xiong et al (CN 104122416A)(refer to translation provided by applicant) and Anthon (US 3,770,355) as applied to claims 16-17 above, and further in view of Lindemann et al (US 3,041,461).
Anthon teach in accordance with figure 4 of a fixing screw member (199) that fixes the insertion member (shaft 196) in a non-rotatable manner with respect to the container (col 7, lines 11-13).
Tetsuo in view of Xiong et al and Anthon lack the teaching of a lid body covering the fixing screw member and the insertion member.
Lindemann et al teach of a lid body (37) covering the fixing screw member (44) (col 3, lines 57-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a lid body as taught by Lindemann et al  to cover the screw member and the insertion member of Tetsuo’s gas analysis device to protect the screw member from damage from environmental hazards.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tetsuo (JP 2010-185694)(see attached translation) in view of Xiong et al (CN 104122416A)(refer to translation provided by applicant) as applied to claim 1 above, and further in view of Mannhardt et al (US 7,525,662).

With regard to claim 19, Xiong et al lacks the teaching of a seal member between the insertion member (7) and the insertion hole.
Mannhardt et al teach of seal member between the insertion member (screw) and the insertion hole (col 5, lines 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a seal member between the insertion member (screw) and the insertion hole as taught by Harner into Tetsuo’s gas analysis device to achieve an air tight container.
Reasons for Allowance
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 3-12, the prior art of record, taken alone or in combination, fails to disclose or render obvious a gas analysis device wherein the alignment mechanism further comprises:
an urging mechanism that urges the floating base along the plane; and a push screw member that pushes the floating base along the plane against urging of the urging mechanism,
wherein the insertion member comprises a first engagement unit that screws the push screw member, in combination with the rest of the limitations of claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
April 1, 2021
 
/HINA F AYUB/Primary Examiner
Art Unit 2896